J-S36001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.P., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: H.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 771 WDA 2022

                  Appeal from the Order Entered June 27, 2022
               In the Court of Common Pleas of Allegheny County
                Orphans' Court at No: CP-02-AP-0000221-2021


BEFORE:      STABILE, J., KING, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                     FILED: DECEMBER 14, 2022

        Appellant, H.S. (“Mother”), appeals from the June 27, 2022 order, as

amended, in the Court of Common of Pleas of Allegheny County, involuntarily

terminating her parental rights to her daughter, H.P. (“Child”), born in April

2020.1 After careful review, we affirm.

        The factual and procedural history relevant to this appeal are as follows.

The Allegheny County Office of Children, Youth and Family (“CYF”) has been

involved with this family since 2002, at which time Mother was a delinquent

minor, who admitted to drug and alcohol and mental health issues.           N.T.,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Pursuant to the same order, the orphans’ court involuntarily terminated the
parental rights of Child’s father, R.S. (“Father”). Father did not file a separate
appeal, and he is not a participating party to the instant appeal.
J-S36001-22


4/22/22, at 15. Between 2002 and 2013, Mother had four children, none of

whom are currently in her care. Id. at 14. During that time, CYF was involved

with the family on multiple occasions primarily due to concerns of drug and

alcohol use. Id. at 16. In June 2015, Mother’s parental rights to one of the

four children were involuntarily terminated. Id. at 14.

       In April 2020, CYF received a referral that Child was born nine-and-a-

half weeks early, and Mother admitted to relapsing on cocaine due to stress

from domestic violence with Father, whom she married in June 2019. Id. at

13-14, 17. CYF verified that Mother and Father were in “treatment” and closed

its investigation.2     Id. at 17.      Child remained in the hospital’s neonatal

intensive care unit (“NICU”) until she was discharged to Mother on May 27,

2020. Id. at 18.

       On May 26, 2020, CYF received a referral based on a report that Father

had physically and sexually abused Mother. Id. at 17. As a result, Father

was arrested the next day, on May 27, 2020, and was not released until

October 26, 2021.3 Id. at 18.




____________________________________________


2 It is unclear from the record what particular treatment Mother was engaged
in at that time. N.T., 4/22/22, at 17.

3  Father was convicted of recklessly endangering another person and
sentenced to confinement for a minimum of nine months and a maximum of
eighteen months at Allegheny County Jail. He was also sentenced to probation
for two years. CYF Ex. 5, Order of Sentence, 10/6/21.


                                           -2-
J-S36001-22


       On June 23, 2020, the City of Clairton Police Department received a

report of a woman “swinging her baby around in a carriage” at a gas station.

Id. at 6. Officer Jodi Leitzell arrived at the gas station and observed Mother

getting out of her vehicle. Id. at 5, 7. Mother appeared to be under the

influence as she was running in circles, back and forth, and bending over to

seemingly pick up items that were not on the ground. Id. at 8. Officer Leitzell

saw heroin in plain sight in Mother’s vehicle, and she saw Child in an

unrestrained baby carriage inside the vehicle. Id. at 8-9. Mother was arrested

and released later that day.        Id. at 8, 19.   The criminal court ordered no

contact between Mother and Child, which remained in effect until August 20,

2020.4 Id at 8, 19, 25.

       On June 24, 2020, CYF obtained emergency custody of Child and placed

her with foster parents, D.H. and C.R. (“Foster Parents”). Id. at 20. Child

has since remained in the care of Foster Parents. Id. at 34.

       On July 14, 2020, the court adjudicated Child dependent. CYF Ex. 6,

Order of Adjudication, 7/14/20, at 1. The court ordered Mother to participate

in domestic violence counseling, comply with random urine drug screens, and



____________________________________________


4Mother was convicted of endangering the welfare of a child (“EWOC”), driving
under the influence (“DUI”), and intentional possession of a controlled
substance. Under the EWOC count, Mother was sentenced to eighteen months
of probation supervised by Allegheny County. Under the DUI count, the trial
court sentenced her to six months of probation and time served of ten days.
The court further ordered, inter alia, a drug and alcohol evaluation, drug
screening, and safe driving school. CYF Ex. 4, Order of Sentence, 5/6/21.

                                           -3-
J-S36001-22


continue drug and alcohol treatment. Id. at 2-3. The court ordered that once

the criminal court’s no contact order is lifted, Mother is to have supervised

visits with Child. Id. at 2.

       The court held regular permanency review hearings throughout the

dependency case.        CYF Ex. 6.       On September 8, 2020, the court found

aggravated circumstances existed as to Mother because her parental rights

were involuntarily terminated with respect to another child.        CYF Ex. 6,

Aggravated Circumstances Order, 9/8/20. The court ordered that reasonable

efforts to reunify Child with Mother were to continue. Id.

       On August 29, 2020, Mother became incarcerated on charges related to

the June 23, 2020 incident.5 N.T., 4/22/22, at 20. Mother remained in prison

until March 31, 2021. Id. at 21. During her incarceration, Mother participated

in “a few” virtual visits with Child via videoconference.     Id. at 26.   Once

released from prison, Mother was court-ordered to have supervised visits with

Child at the CYF office or as arranged by the caregiver. CYF Ex. 6, Permanency

Review Order, 3/18/21.

       On October 14, 2021, CYF filed a petition to involuntarily terminate

Mother and Father’s parental rights to Child. Between December 28, 2021,


____________________________________________


5 From what we can discern from the record, Mother was incarcerated based
on the charges of EWOC, DUI, and intentional possession of a controlled
substance, stemming from the June 23, 2020 incident. As part of her criminal
sentence, Mother received credit for time served at the Allegheny County Jail
from August 29, 2020, through September 7, 2020. CYF Ex. 3, Order of
Sentence, 5/6/21.

                                           -4-
J-S36001-22


and February 8, 2022, while the petition was pending, Mother was offered one

hour of unsupervised visitation per week in addition to her supervised visits

with Child. N.T., 4/22/22, at 26, 45. On February 8, 2022, Mother’s visits

reverted to being fully supervised because she failed to attend her random

drug screens. Id. at 27. Mother missed eight visits in January and February

2022, and she missed three visits in March and April 2022. Id. at 27-28.

       The orphans’ court conducted a hearing on the petition on April 22,

2022, when Child was two years old. Child was represented by a guardian ad

litem (“GAL”).6 CYF presented the testimony of: Jodie Leitzell, a police officer

with the City of Clairton Police Department; Cassandra Guthrie, CYF

caseworker; Patricia Pepe, Ph.D., a licensed psychologist; and Tarraca

Jackson, a supervisor with the Allegheny County Health Department’s (“Health

Department”) drug and alcohol screening office. The parties stipulated Dr.

Pepe as an expert in child and forensic psychology.       Dr. Pepe conducted

Mother’s psychological evaluation and her interactional evaluation with Child

in August 2021, as well as Foster Parents’ psychological evaluations and their




____________________________________________


6 Insomuch as Child’s legal interests were incapable of ascertainment due to
her young age, the court did not appoint separate legal counsel for Child. See
In re T.S., 192 A.3d 1080, 1092-93 (Pa. 2018) (holding that “if the preferred
outcome of a child is incapable of ascertainment because the child is very
young and pre-verbal, there can be no conflict between the child’s legal
interests and his or her best interests; as such, the mandate of Section
2313(a) of the Adoption Act” is satisfied).

                                           -5-
J-S36001-22


interactional evaluations with Child in August 2021 and February 2022.

Mother testified on her own behalf.

         Ms. Guthrie testified that Child underwent “an assessment at the

Children’s Developmental Center, which recommended that she work with

Alliance for Infants.” N.T., 4/22/22, at 32. Ms. Guthrie testified that Alliance

for Infants recommended developmental and occupational therapy for Child.

Id.   Ms. Guthrie explained that these services are implemented at Child’s

daycare three times per month, and at Child’s foster home once a month. Id.

at 33.

         By order dated April 22, 2022, and entered on June 27, 2022, as

amended, the orphans’ court involuntarily terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8).7        On June 28, 2022,

Mother timely filed a notice of appeal and a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The

trial court issued a Rule 1925(a) opinion dated July 26, 2022.

         On appeal, Mother presents the following issues for review:

         1.   Did the [orphans’] court abuse its discretion and/or err as a
              matter of law in granting the petition to involuntarily
              terminate Mother’s parental rights pursuant to 23 Pa.C.S.A.
              § 2511(a)(2), (5), and (8)?

         2.   Did the [orphans’] court abuse its discretion and/or err as a
              matter of law in concluding that CYF met its burden of
____________________________________________


7 The court amended the termination order entered on May 31, 2022, to
correct a typographical error. Specifically, the court omitted 23 Pa.C.S.A.
§ 2511(a)(3) and included 23 Pa.C.S.A. § 2511(a)(8).

                                           -6-
J-S36001-22


              proving by clear and convincing evidence that termination
              of Mother’s parental rights would best serve the needs and
              welfare of the Child pursuant to 23 Pa.C.S.A. § 2511(b)?

Mother’s Brief at 8.

      We note the well-settled standard of review. “In cases concerning the

involuntary termination of parental rights, appellate review is limited to a

determination of whether the decree of the termination court is supported by

competent evidence.”      In re Adoption of C.M., 255 A.3d 343, 358 (Pa.

2021). When applying this standard, the appellate court must accept the trial

court’s findings of fact and credibility determinations if they are supported by

the record. Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021). “Where

the trial court’s factual findings are supported by the evidence, an appellate

court may not disturb the trial court’s ruling unless it has discerned an error

of law or abuse of discretion.” In re Adoption of L.A.K., 265 A.3d 580, 591

(Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

Interest of S.K.L.R., 256 A.3d at 1123-24.


                                     -7-
J-S36001-22


      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”        C.M., 255 A.3d at 358.

Termination of parental rights has “significant and permanent consequences

for both the parent and child.” L.A.K., 265 A.3d at 591. As such, the law of

this Commonwealth requires the moving party to establish the statutory

grounds by clear and convincing evidence, which is evidence that is so “clear,

direct, weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

255 A.3d at 359 (citation omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act.      “Subsection (a) provides eleven enumerated grounds

describing particular conduct of a parent which would warrant involuntary

termination.” Id.; see also 23 Pa.C.S.A. § 2511(a)(1)-(11). In evaluating

whether the petitioner proved grounds under Section 2511(a), the trial court

must focus on the parent’s conduct and avoid using a “balancing or best

interest approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa. Super.

2021). If the trial court determines the petitioner established grounds for

termination under Section 2511(a) by clear and convincing evidence, the court

then must assess the petition under Section 2511(b), which focuses on the

child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).


                                      -8-
J-S36001-22


       Instantly, we analyze the orphans’ court’s involuntary termination order

pursuant to Section 2511(a)(2) and (b):8

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:
                                    ...

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                           ...

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

       With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:



____________________________________________


8 This Court need only agree with any one subsection of Section 2511(a), in
addition to Section 2511(b), in order to affirm the termination of parental
rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).
Therefore, we need not review Mother’s argument with respect to Section
2511(a)(5) and (8).

                                           -9-
J-S36001-22


      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met
      (1) repeated and continued incapacity, abuse, neglect or refusal;
      (2) such incapacity, abuse, neglect or refusal has caused the child
      to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (quoting In re

Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (internal citation

omitted)).    “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.” Matter of

Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017) (quoting In re

N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011)). As such, “[a] parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.” In re S.C., 247 A.3d at 1105 (quoting In re Z.P., 994 A.2d

1108, 1118 (Pa. Super. 2010)).

      In In re Adoption of S.P., supra, our Supreme Court addressed the

relevance of incarceration in termination decisions under Section 2511(a)(2).

The S.P. Court held that “incarceration is a factor, and indeed can be a

determinative factor, in a court’s conclusion that grounds for termination exist

                                     - 10 -
J-S36001-22


under § 2511(a)(2) where the repeated and continued incapacity of a parent

due to incarceration has caused the child to be without essential parental care,

control or subsistence and that causes of the incapacity cannot or will not be

remedied.” 47 A.3d at 828.

      With respect to Section 2511(b), this Court has stated that the trial court

“must . . . discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation omitted). Further,

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent.

In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010).            Our Supreme Court

explained, “Common sense dictates that courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.” In re T.S.M., 71 A.3d at 268.

The Court directed that, in weighing the bond considerations pursuant to

Section 2511(b), “courts must keep the ticking clock of childhood ever in

mind.” Id. at 269. The T.S.M. Court observed, “[c]hildren are young for a

scant number of years, and we have an obligation to see to their healthy

development quickly.     When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

      We begin with Mother’s first issue on appeal wherein she argues there

was insufficient evidence to show that Mother had continued incapacity to

                                     - 11 -
J-S36001-22


provide essential parental care for Child or that the incapacity have not or will

not be remedied by Mother. Mother’s Brief at 22. Mother asserts that she

participated in dual diagnosis treatment, intimate partner violence treatment,

random drug screens; completed parenting classes; and attended supervised

visitation.   Id. at 23.   Mother further asserts that she is no longer in a

relationship with Father.    Id. at 26.   We do not find Mother’s argument

persuasive.

      The record demonstrates that Mother participated in a dual diagnosis

treatment at the Mon Yough program from April to October 2021.             N.T.,

4/22/22, at 93-95, 97. She attended intimate partner violence treatment at

the Women’s Center and Shelter from May 13 to August 12, 2021, and

successfully completed the program. Id. at 39. Mother appeared for random

drug screens at the Health Department between June 29 through December

10, 2021, except for one “no show” on November 26, 2021. CYF Ex. 3, at 2.

Mother also completed the Arsenal Parenting Program. N.T., 4/22/22, at 29.

      The orphans’ court acknowledged that Mother participated in the above

programs. Orphan’s Court Opinion at 11-14. The court, however, found that

Mother failed to satisfy her mental health, drug and alcohol, and domestic

violence goals, and the court noted that it “does not believe that [Mother]

possesses the ability to parent the [C]hild safely and effectively.” Id. at 13.

The court explained that “Mother’s ability to comply with her goals for

approximately six months did not persuade this [c]ourt that she can perform


                                     - 12 -
J-S36001-22


the actions necessary to assume parental responsibilities.” Id. at 14. The

record supports the orphans’ court’s finding.

      With respect to Mother’s mental health, Dr. Pepe performed a

psychological evaluation of Mother on August 25, 2021, and diagnosed her

with the following: history of substance dependence, specifically crack cocaine

and opioid use disorder; persistent depressive disorder; and history of anti-

social personality disorder. N.T., 4/22/22, at 55; CYF Ex. 2, Psychological

Evaluation Report, 8/19/21 & 8/25/21, at 11.        Dr. Pepe explained that a

personality disorder involves a “dysfunction with cognition” and a “repetition

of dysfunctional behaviors.”    N.T., 4/22/22, at 57.     She noted that the

condition is pervasive, “all-encompassing,” and “very stagnant or difficult to

change.”   Id.   Dr. Pepe elaborated that a personality disorder can affect

parenting, noting that depending on the type of personality disorder, there is

“instability” and “confusion,” and “the child does not have the love and

stability needed for positive growth.” Id. 58-59.

      Dr. Pepe noted that Mother has a guarded prognosis and poor judgment.

Id. at 56; CYF Ex. 2, Psychological Evaluation Report, 8/19/21 & 8/25/21, at

11, 13. Dr. Pepe testified that it is “important to have somebody [that is]

aware of those dynamics to work with the individual, and really needs to be

involved with intensive treatment for a long period of time.” N.T., 4/22/22,

at 57. Dr. Pepe recommended that Mother complete an evaluation and enter

an “intensive outpatient program,” or, “at the very least, individual


                                    - 13 -
J-S36001-22


psychotherapy on a weekly basis with a therapist that [has] experience with

personality disorders.” Id.

      Mother, however, did not engage in the recommended level of treatment

to address her mental health. Around the time of Dr. Pepe’s August 2021

evaluation, Mother was participating in mental health treatment on a monthly

basis through Mon Yough’s dual diagnosis program. Id. at 59. Dr. Pepe did

not   believe    that   monthly   treatment    was   sufficient   for   Mother   and

recommended a more intensive level of treatment. Id. at 59, 78-79. Dr.

Pepe testified that Mother “had a lot of psychological issues” and that it was

“very important that [Mother] address those issues in depth to maintain

stability.”   Id. at 79.    Although Mother testified that she subsequently

increased her mental health treatment sessions from monthly to bi-weekly,

there is no evidence that Mother participated in treatment at the level

recommended by Dr. Pepe. Id. at 57, 97. Additionally, the CYF caseworker

Ms. Guthrie testified that she asked Mother if she was currently in mental

health treatment, but Mother did not provide her with a response. Id. at 24-

25.     The orphans’ court properly determined that “Mother has not

meaningfully engaged in mental health treatment” nor has she provided CYF

with “documentation that she has been addressing this goal.” Orphans’ Court

Opinion at 12.

      In addition to Mother’s mental health, the orphans’ court noted that

Mother “struggled with substance abuse issues for most of her life.” Id. at


                                      - 14 -
J-S36001-22


11. The court further noted “there is no indication that she has been living a

clean and sober lifestyle.” Id. The testimonial evidence supports the court’s

finding as follows. On direct examination, Mother testified: “I know I suffer

from a drug addiction, like, and believe me, I wish everyday [sic] I didn’t, you

know.” N.T., 4/22/22, at 101. Dr. Pepe testified that at the time of the August

2021 evaluation, Mother had been out in the community for only a couple of

months, and given Mother’s extensive substance use history, “it was vital that

[Mother] continue drug screens and various treatment modalities.” Id. at 62.

      The record shows that Mother did not consistently engage in drug and

alcohol treatment. Mother testified that after she was released from prison,

she attended a dual diagnosis program at Mon Yough from April to October

2021. Id. at 93-95, 97. The orphans’ court credited Mother’s testimony that

she graduated from Mon Yough’s drug and alcohol treatment program in

October 2021, and stated that “Mother should be commended for her

successful completion of the Mon Yough program.” Orphans’ Court Opinion at

11; N.T., 4/22/22, at 94-95. The court, however, also noted Mother did not

pursue any aftercare treatment after leaving Mon Yough.        Orphans’ Court

Opinion at 11; N.T., 4/22/22, at 94-95. Mother testified that she re-engaged

in drug and alcohol treatment only “a couple of weeks” prior to the April 22,

2022 hearing. N.T., 4/22/22, at 95. While Mother expressly acknowledges

that she suffers from drug addiction, Id. at 101, there is no evidence in the




                                     - 15 -
J-S36001-22


record showing that Mother engaged in drug and alcohol treatment between

November 2021, through March 2022. Id. at 104.

       Moreover, Mother had not complied with random drug screens between

January and late March 2022.           The orphans’ court noted that Mother was

largely compliant with random screens in 2021, but she only attended three

out of fifteen random drug screens at the Health Department in 2022.9

Orphans’ Court Opinion at 11; N.T., 4/22/22, at 83. The record shows that

after attending a screen on December 10, 2021, Mother did not appear for

another screen until March 24, 2022. N.T., 4/22/22, at 85; CYF Ex. 3.

       Mother asserts that she is currently on federal probation, and she meets

with her federal probation officer and submits a urine screen once a month.10

Mother’s Brief at 23. However, there is no indication in the record that the

screens for her probation are random. N.T., 4/22/22, at 92. Notably, Mother

admitted that she did not appear for the random drug screens conducted at

the Health Department.          Id. at 104.        Thus, Mother’s lack of consistent

engagement in drug and alcohol treatment and random drug screens further

demonstrate her repeated and continued incapacity that caused Child to be




____________________________________________


9The three screens that Mother attended in 2022 were on March 24, April 7,
and April 13, 2022. N.T., 4/22/22, at 83-84. The results were negative. Id.

10 As noted in Dr. Pepe’s psychological evaluation report, Mother has a federal
offense for Social Security fraud. CYF Ex. 2, Psychological Evaluation Report,
8/19/21 & 8/25/21, at 10.

                                          - 16 -
J-S36001-22


without essential parental care, control, or subsistence necessary for her well-

being.

      Regarding the objective to address domestic violence concerns, the

orphans’ court noted that “[d]omestic violence was another important goal for

Mother as she had been victimized by Father for several years.” Orphans’

Court Opinion at 12. Dr. Pepe testified that Mother was a victim of physical

and sexual abuse perpetrated by Father, and Father admitted to being

physically aggressive with Mother. N.T., 4/22/22, at 56. The abuse resulted

in Mother’s hospitalization and Father’s seventeen-month incarceration. Id.

      Mother asserts that she participated in the domestic violence treatment,

is no longer in a relationship with Father, and intends to file for divorce.

Mother’s Brief at 23, 26. The orphans’ court considered Mother’s completion

of domestic violence therapy at the Women’s Center and Shelter, but noted

that Mother continued her relationship with Father after his release from

prison in October 2021. Orphans’ Court Opinion at 12; N.T., 4/22/22, at 46,

48. The record shows that after Father’s release from prison, Mother became

more inconsistent with her visits with Child, and she stopped attending drug

screens between January and March 2022. N.T., 4/22/22, at 27-28, 47, 85;

CYF Ex. 3. Specifically, Mother missed approximately eleven visits with Child

between January and April 2022. N.T., 4/22/22, at 28. Mother offered CYF

various medical reasons for missing some of these visits.        Id. at 28-29.

However, when CYF requested Mother to sign releases, Mother declined. Id.


                                     - 17 -
J-S36001-22


at 29. Mother then admitted to CYF caseworker Ms. Guthrie that she was not

completing her court goals because “[F]ather was being very controlling and

not letting [M]other leave the home.” Id. at 30. While Mother testified that

she ended her relationship with Father “weeks” before the April 2022 hearing

and wants to get a divorce, Father informed CYF that he and Mother are still

in a relationship. Id. 30, 103.

      Mother’s decision to resume a relationship with Father was concerning

for CYF and Dr. Pepe. Ms. Guthrie testified that Mother and Father’s continued

relationship is “extremely concerning” due to their IPV or domestic violence

history.   Id. at 30.   Dr. Pepe testified that if Mother were to reunify with

Father, it “would really put the [C]hild in danger.”      Id. at 56.   Dr. Pepe

explained:

      [O]ne of the highest risk factors for child abuse is domestic
      violence. And, also, she was not exhibiting the care she would
      need for her own welfare and availability to her [C]hild, and so I
      have concerns about her judgment. And also, . . . , the history of
      multiple arrests and drug use so, . . . , I was concerned about her
      judgment.

Id. at 56-57. In light of Mother’s continued relationship with Father even after

completing domestic violence counseling, the orphans’ court noted that “there

is no evidence to suggest that [Mother] used any of the tools or resources

available to her to leave an incredibly volatile relationship plagued by physical

violence.” Orphans’ Court Opinion at 13.

      The record amply supports the orphans’ court decision to terminate

Mother’s parental rights under Section 2511(a)(2).        As discussed above,

                                     - 18 -
J-S36001-22


Mother’s refusal to consistently participate with substance abuse treatment

and random drug screens, her lack of engagement in the recommended level

of mental health services, and her decision to resume a relationship with

Father reflect a repeated and continued incapacity that caused Child to be

without essential parental care, control, or subsistence necessary for her

physical or mental well-being.   Further, the conditions and causes of the

incapacity cannot or will not be remedied by Mother. We conclude that the

orphans’ court was well within its discretion in terminating Mother’s parental

rights pursuant to Section 2511(a)(2).

      With respect to her second issue, Mother argues the orphans’ court

erred in proceeding to the Section 2511(b) analysis and concluding that

termination would best meet the needs and welfare of Child. Mother’s Brief

at 29. Mother notes that she visited Child in her home and at the CYF office.

Id.   She relies on Dr. Pepe’s testimony that, during the interactional

evaluation, Child did not fuss when Mother changed Child’s diaper, and that

Mother responded to Child’s needs and exhibited positive and appropriate

parenting skills. Id. We disagree.

      The orphans’ court properly found that “[Child] did not have a necessary

or beneficial bond with Mother.” Orphans’ Court Opinion at 15. Dr. Pepe, who

conducted an interactional evaluation with Child and Mother in August 2021,

testified that Mother “was, in general, consistently exhibiting positive and

appropriate parenting skills,” and “seemed to have a good understanding of


                                     - 19 -
J-S36001-22


the [C]hild’s development.”   N.T., 4/22/22, at 60.   Dr. Pepe testified that

although Child was familiar with Mother, Child did not have a primary

attachment with Mother, and “she did not exhibit bonded behaviors toward

her [M]other.” Id. at 61. For example, Dr. Pepe observed that Child “was

much more serious” with Mother and did not exhibit happiness. Id. at 60-61.

      The orphans’ court properly noted that Child is bonded with Foster

Parents.   Orphans’ Court Opinion at 15.     Dr. Pepe testified that Child is

“exceptionally bonded” with Foster Parents, and “she would be at high risk for

disruption of her current developmental functioning” if she were to be

removed from Foster Parents.     N.T., 4/22/22, at 67.   Dr. Pepe testified if

removed from Foster Parents, Child “could regress developmentally,” and

could develop childhood depression or an attachment disorder “if that primary

bond is broken.”     Id.   She further testified that Child “is in need of

permanency” and is “very attached in her current home.” Id. Dr. Pepe noted

that Child’s “current foster home would be a very positive permanent

placement.”   Id. at 68.   While Dr. Pepe testified that she observed Child

become emotionally upset when Foster Parents tried to change Child’s diapers,

Dr. Pepe believed that Child was “doing it for attention with her [F]oster

[P]arents.” Id. at 61.

      Additionally, CYF caseworker Ms. Guthrie testified that termination of

parental rights would meet Child’s needs and welfare. Id. at 34. Ms. Guthrie

noted Child has been out of her parents’ care since she was two months old.


                                    - 20 -
J-S36001-22


Id. Ms. Guthrie testified that Child is doing well in Foster Parents’ home, and

she has all of her needs met.     Id.   She further testified that Child has a

“genuine bond” with Foster Parents. Id. Ms. Guthrie stated that she observed

“spontaneous affection” by Child to Foster Parents, and Child refers to Foster

Parents as “mama” and “dada.”       Id. at 33.   Ms. Guthrie also noted that

terminating the parental rights would not be detrimental to Child due to her

“strong bond” with Foster Parents and the length of time she has been in their

home. Id. at 34-35.

      As the orphans’ court found, Child’s needs are met by Foster Parents.

Orphans’ Court Opinion at 15.      Ms. Guthrie testified that Child receives

developmental and occupational therapy through Alliance for Infants. N.T.,

4/22/22, at 32. Ms. Guthrie testified that Foster Parents have engaged Child

in the appropriate programs, and Child receives services on a weekly basis.

Id. at 33. She testified that Foster Parents provide for Child’s emotional and

developmental needs, and they provide her with safety and stability. Id.; see

In re A.S., 11 A.3d at 483. Ms. Guthrie also testified that Mother cannot

provide for Child’s safety and stability due to Mother’s “own drug and alcohol

needs and concerns with IPV.” N.T., 4/22/22, at 34.

      Thus, the orphans’ court properly determined that termination of

Mother’s parental rights best suits the needs and welfare of Child. Orphans’

Court Opinion at 14-16. We discern no error or abuse of discretion with the

court’s decision to terminate Mother’s parental rights under Section 2511(b).


                                    - 21 -
J-S36001-22


     Based on our review of the record, we discern no error or abuse of

discretion by the court in terminating Mother’s parental rights under 23

Pa.C.S.A. § 2511(a)(2) and (b). Accordingly, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2022




                                  - 22 -